       Case 3:19-cv-00060-RCJ-WGC Document 5 Filed 02/05/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

HP TUNERS, LLC,                         )                  3:19-cv-00060-RCJ-WGC
                                        )
                  Plaintiff,            )                  MINUTES OF THE COURT
                                        )
        vs.                             )                  February 5, 2019
                                        )
BOBBIE CANNATA,                         )
                                        )
                  Defendant.            )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Order to Show Cause (ECF No. 1). There does not
seem be a proof of service indicating that the motion was served on the Defendant or the parties to
the Western District of Washington action out of which this matter has arisen (HP Tuners v. Sykes-
Bonnett, et al., 3:17-cv-05760-BHS).

        Plaintiff shall file a Certificate of Service within five (5) days of the date of this order
reflecting that service of the Motion for Order to Show Cause (ECF No. 1) has been effected on
Bobbie Cannata in the above-captioned matter. Service by certified mail would satisfy this order.
Plaintiff shall also serve the motion and attachments (ECF No. 1 herein) on the Defendant parties
in the HP Tuners action in the Western District of Washington, 3:17-cv-05760-BHS and an
appropriate certificate of service shall be filed reflecting compliance with this Minute Order.

       Plaintiff is advised that the correct case number for further filings is 3:19-cv-00060-RCJ-
WGC.

       IT IS SO ORDERED.

                                                     DEBRA K. KEMPI, CLERK
                                                     By:      /s/
                                                         Deputy Clerk
